DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 10-14, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Yuan et al. (USP 6,111,533) or ITO (US 2012/0050086) or Bennett (USP 8,421,663).
Regarding claim 1, Yuan discloses an ADC architecture that teaches: a first oscillator (11) based analog-to-digital converter configured to receive an analog input signal (Vin) and output a first digital signal (P1); a second oscillator (12) based analog-to-digital converter configured to receive an analog reference signal (Vref) and output a second digital signal (P2); and output logic (5) configured to generate a digital output signal based on the first digital signal (P1) and the second digital signal (P2) (see figure 3 and its descriptions).
Regarding claim 2, Yuan teaches digital output based on ratios of values of the first digital signal to values of the second digital signal (see abstract and figure 3 descriptions).
Regarding claim 5, Yuan further teaches first and second oscillator based analog-to-digital converter each comprise a controlled oscillator (see figure 3, element 11, 12, and its descriptions).
Regarding claim 11 Yuan teaches the analog input signal is an input voltage (Vin) and the analog reference signal is a reference voltage (Vref).

Regarding claim 13, claim 13 is similar to claim 1 in method format. Therefore claim 13 is rejected as well as rejected in claim 1.
Regarding claim 14, claim 14 is similar to claim 2 in method format. Therefore, claim 14 is rejected as well as rejected in claim 2.
Regarding claim 20, claim 20 is similar to claim 12 in method format. Therefore, claim 20 is rejected as well as rejected in claim 12.
Regarding claim 1, ITO discloses an ADC architecture (see abstract) that teaches: a first oscillator (osc2) based analog-to-digital converter configured to receive an analog input signal (Ain) and output a first digital signal (F1); a second oscillator (psc1) based analog-to-digital converter configured to receive an analog reference signal (Aref) and output a second digital signal (Fref)); and output logic (CMP) configured to generate a digital output signal (Dout) based on the first digital signal (Fin) and the second digital signal (Fref) (see figure 1A and its descriptions).
Regarding claim 2, ITO teaches the digital output based on ratios of values of the first digital signal to values of the second digital signal (abstract, figure 1A discriptions).
Regarding claim 11, ITO teaches the analog input signal is an input voltage (Ain) and the analog reference signal is a reference voltage (Aref).
Regarding claim 12, ITO teaches a sampling of a counter (CNT2) of the first oscillator based analog- to-digital converter is controlled by a counter (CTN1) of the second oscillator based analog-to-digital converter (see figure 3 and its descriptions).
Regarding claim 13, claim 13 is similar to claim 1 in method format. Therefore claim 13 is rejected as well as rejected in claim 1.

Regarding claim 20, claim 20 is similar to claim 12 in method format. Therefore, claim 20 is rejected as well as rejected in claim 12.
Regarding claim 1, Bennett discloses an ADC architecture that teaches: a first oscillator (10A) based analog-to-digital converter configured to receive an analog input signal (8A) and output a first digital signal (12A); a second oscillator (8B) based analog-to-digital converter configured to receive an analog reference signal (8B) and output a second digital signal (12B); and output logic (plus logic) configured to generate a digital output signal (14) based on the first digital signal (12A) and the second digital signal (12B) (see figure 3 and its descriptions).
Regarding claim 2, Bennett teaches the digital output based on ratios of values of the first digital signal to values of the second digital signal (see abstract and figure 3 descriptions).
Regarding claim 4, Bennett teaches first oscillator based analog-to-digital converter is a replica of the second oscillator based analog-to-digital converter (see figure 3 descriptions).
Regarding claim 10, Bennett teaches a sensor (34) configured to provide the analog input signal.
Regarding claim 11, Bennett teaches the analog input signal is an input voltage (2) and the analog reference signal is a reference voltage (6).
Regarding claim 13, claim 13 is similar to claim 1 in method format. Therefore claim 13 is rejected as well as rejected in claim 1.
Regarding claim 14, claim 14 is similar to claim 2 in method format. Therefore, claim 14 is rejected as well as rejected in claim 2.
Regarding claim 16, claim 16 is similar to claim 4 in method format.  Therefore claim 16 is rejected as well as rejected in claim 4.
.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to fairly teach or suggest claim objected feature: wherein the output logic is configured to combine the first digital signal and the second digital signal to reduce effects of variations of a sampling frequency of the first and second oscillator-based analog-to-digital converters.
Claim 6 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to fairly teach or suggest claim objected feature: wherein at least one of the first oscillator based analog-to-digital converter or the second oscillator based analog-to-digital converter comprises a linearized closed loop controlled oscillator based analog-to-digital converter.
Claim 7 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to fairly teach or suggest claim objected feature: wherein at least one of the first oscillator based analog-to-digital converter or the second oscillator based analog-to-digital converter comprises: INF 2019 P 56135 US-23-a signal input configured to receive the analog input signal or the analog reference signal, respectively; a gain stage, wherein a first input of the gain stage is coupled to the signal input; an oscillator, wherein a control input of the oscillator is coupled to an output of the gain stage; and a feedback loop configured to couple an output of the oscillator to a second input of the gain stage.
Claim 8 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to fairly teach or suggest claim objected feature: wherein the feedback loop comprises a switched capacitor circuit.
Claim 9 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base 
Claim 15 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to fairly teach or suggest claim objected feature: wherein generating the digital output signal comprises combining the first and second digital signals to reduce effects of variations of a sampling frequency of the first and second oscillator-based analog-to-digital converters.
Claim 17 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to fairly teach or suggest claim objected feature: wherein at least one of the first oscillator based analog-to-digital converter or the second oscillator based analog-to-digital converter comprises a linearized closed loop controlled oscillator based analog-to-digital converter.
Claim 19 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to fairly teach or suggest claim objected feature: chopping the analog input signal and the analog reference signal.
Claim 21 is allowable. The following is an examiner’s statement of reasons for allowance: Claim 21 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “a chopper stabilized amplifier having a first input coupled to a conversion input, a controlled oscillator having a frequency control input coupled to an output of the chopper stabilized amplifier, a counter having an input coupled to the output of the controlled oscillator and an output configured to the conversion output, a frequency divider coupled to the output of the controlled oscillator, and a switched capacitor resistor coupled to an output of the frequency divider and a second input of the chopper stabilized amplifier”, structurally and functionally interconnected with other limitations in the manner as cited in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 571 272-2105 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845